                         Case 4:20-cv-08907-HSG Document 20 Filed 03/16/21 Page 1 of 2



               1 Nicole Y. Blohm (Bar No. 177284)
                 nblohm@mmhllp.com
               2 Tatiana Semerjian Nunneri (Bar No. 300493)
                 tnunneri@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               7

               8                                   UNITED STATES DISTRICT COURT

               9                                  NORTHERN DISTRICT OF CALIFORNIA

              10

              11 G.N.,                                                  )   Case No. 4:20-cv-08907-HSG
                                                                        )
              12                     Plaintiff,                         )   STIPULATION TO ALLOW PLAINTIFF
                                                                        )   TO FILE FIRST AMENDED
              13              vs.                                       )   COMPLAINT (FRCP 15(a)(2)) AND TO
                                                                        )   EXTEND LINA’S DEADLINE TO FILE A
              14 LIFE INSURANCE COMPANY OF NORTH                        )   RESPONSIVE PLEADING; ORDER
                 AMERICA; and DOES 1 through 10,                        )
              15                                                        )
                            Defendants.                                 )   Judge:       Hon. Haywood S. Gilliam, Jr.
              16                                                        )
                                                                        )   Complaint Filed: December 14, 2020
              17

              18
                              WHEREAS, Plaintiff G.N. (“Plaintiff’) filed her Complaint in this action on December 14, 2020
              19
                   (Docket No. 1);
              20
                              WHEREAS, Plaintiff served the Complaint on Defendant Life Insurance Company of North
              21
                   America (“LINA”) on January 13, 2021 (Docket No. 9);
              22
                              WHEREAS, LINA timely obtained an extension of time to file its response to Plaintiff’s
              23
                   Complaint until March 5, 2021 (Docket No. 11);
              24
                              WHEREAS, LINA timely obtained a second extension of time to file its response to Plaintiff’s
              25
                   Complaint until March 16, 2021 (Docket No. 17);
              26
                              WHEREAS, the parties, through their respective counsel, have met and conferred regarding
              27
                   Plaintiff’s request to file a First Amended Complaint;
              28
LAW OFFICES
                                                                        1                     Case No. 4:20-cv-08907-HSG
 MESERVE,
 MUMPER &                                                                        STIPULATION TO FILE FAC AND EXTEND
HUGHES LLP
                   176366.1
                                                                                LINA’S RESPONSIVE PLEADING DEADLINE
                         Case 4:20-cv-08907-HSG Document 20 Filed 03/16/21 Page 2 of 2



               1                                                   ORDER

               2              Based upon the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff G.N.

               3 (“Plaintiff”) is permitted to file the First Amended Complaint;

               4              IT IS HEREBY FURTHER ORDERED that Defendant Life Insurance Company of North

               5 America’s (“LINA”) deadline to file a response to Plaintiff’s First Amended Complaint is extended

               6 to April 5, 2021.

               7

               8

               9

              10 IT IS SO ORDERED.

              11 Dated:            3/16/2021
                                                               Haywood S. Gilliam, Jr.
              12                                               United States District Judge
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                   4                     Case No. 4:20-cv-08907-HSG
 MESERVE,
 MUMPER &                                                                   STIPULATION TO FILE FAC AND EXTEND
HUGHES LLP
                   176366.1
                                                                           LINA’S RESPONSIVE PLEADING DEADLINE;
                                                                                                             ORDER
